Citation Nr: 0121478	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied the 
veteran's claim seeking entitlement to a permanent and total 
disability rating for pension purposes.  This matter also 
comes to the Board on appeal from a March 2000 rating 
decision in which the RO denied the veteran's claim seeking 
entitlement to service connection for a left knee disorder.  
The veteran has perfected a timely appeal of each issue.

The veteran elected to have a video conference, in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in June 2001 before the undersigned 
Member of the Board.


FINDINGS OF FACT

1.  Service medical records are negative for complaints or 
findings of a left knee disorder.

3.  The veteran is not currently diagnosed with a left knee 
disorder.

4.  The veteran's bulged disc and degenerative disc disease 
is manifested by the presence of limitation of motion and 
additional functional loss due to pain.

5.  The veteran's right ankle injury is manifested by pain 
with eversion of the ankle.

6.  The veteran's clinical signs and manifestations of 
anxiety have not interfered with his occupational or social 
functioning.

7.  The veteran refuses to take medication for his headaches, 
and his medical records are silent regarding frequent 
treatment for headaches with characteristic prostrating 
attacks.

8.  The veteran has never has never had a diastolic blood 
pressure of 100 or more, nor has he ever had a systolic blood 
pressure reading of 160 or more.

9.  The veteran's genital lesions neither involve an exposed 
or extensive area of his body, nor do they result in 
exfoliation, exudation, or itching.

10.  The veteran's disabilities are not productive of total 
disability, and are not sufficient to render the average 
person unable to secure substantially gainful employment.

10.  The veteran was born in May 1949, he has a GED, and his 
employment history includes manual labor.

11.  The veteran's disabilities preclude him from engaging in 
substantially gainful employment, consistent with his age, 
educational background, and occupational experience.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 19991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  The criteria for a permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17 (2000).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist, and it also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this particular case, although the RO did not 
have the benefit of the explicit provisions of the VCAA, the 
RO nevertheless made reasonable efforts to develop the 
record, in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The RO has also requested and obtained both VA and 
private medical records and reports, to include outpatient 
treatment reports from the Huntington VAMC.  The veteran has 
subsequently undergone a VA compensation examination in 
January 1999 and more recently in February 2000, and copies 
of the examination reports have been associated with the 
file.  Thereafter, by virtue of a March 2000 rating decision 
and an April 2000 Statement of the Case, issued during the 
pendency of this appeal, the veteran was given notice of the 
applicable legal criteria and lay and/or medical evidence 
necessary to substantiate his claim for entitlement to 
service connection for a left knee disorder.  Additionally, a 
review of the record discloses that the records from the 
Social Security Administration have been obtained and 
associated with claims file.  In June 2001, the veteran was 
scheduled for a personal hearing before the undersigned Board 
Member.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Therefore, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. 
§§ 5103A, 5107.


I.  Service Connection for a left knee disorder.

Factual Background

The veteran's service medical records are negative for 
complaints or findings of a left knee injury; however, the 
records do note a left foot injury in July 1972, for which 
the veteran was placed on physical restrictions for three 
days.

Post-service medical records from the Huntington VAMC, dated 
from November 1997 to January 1999, do not contain any 
complaints or findings of a left knee disorder.

The veteran underwent a VA examination in January 1999.  At 
that time he had no complaints of a left knee disorder.  
Examination of the left knee did not reveal an abnormality, 
and no diagnosis of a left knee disorder was made.

Progress notes dated from May 1999 to September 1999 from the 
Huntington VAMC do not contain any complaints or findings of 
a left knee disorder.

In a statement dated in September 1999, the veteran indicated 
that he had sought treatment at the Huntington VAMC for the 
past two years.

The veteran underwent a VA examination in February 2000.  At 
this time he complained of his left knee giving way on 
occasion.  He also indicated that he busted the knee in 
service, but he did not remember any of the details.  
Examination of the left knee revealed that the veteran's left 
knee flexion was normal at 140 degrees and his extension was 
normal at 0 degrees.  There was no tenderness, or pain on 
motion.  Ultimately, examination of the left knee did not 
reveal any abnormality, nor did examination result in the 
diagnosis of a left knee disorder.

During a video conference in June 2001, the veteran testified 
that he fell and hurt his left knee in service during boot 
camp on Parris Island.  He stated that after the injury, he 
was placed in a conditioning platoon for about two to four 
weeks.  While at the conditioning platoon, he received 
physical therapy for his left knee.  He also testified that 
after he left the conditioning platoon, he returned to boot 
camp and has continued to have trouble with his left knee 
ever since.

Applicable law and regulations.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service, or if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Analysis

In the present case, the veteran has indicated that he 
injured his left knee while in boot camp at Parris Island.  
He also stated that the injury required him to be moved to a 
special platoon where he underwent physical therapy for two 
to four weeks.  Based on these assertions, the veteran 
contends the RO erred by failing to grant service connection 
for a left knee disorder, which was incurred in service.

In regards to the veteran's allegations, the Board finds that 
a close review of the entire record reveals no medical 
complaints, treatment or findings of a left knee injury 
during service, or shortly thereafter.  Instead, the only 
injury sustained by the veteran, which was ever noted while 
he was at Parris Island, appears to have occurred during his 
first month in service.  At that time, he complained of a 
left foot injury, which only resulted in a restriction of 
physical activities for two to three days.

The veteran has also stated that he has had problems with his 
left knee ever since his alleged initial injury in service.  
However, the veteran's first complaint of record regarding a 
left knee disorder appears to have been twenty-five years 
after service, at which time he filed a claim of entitlement 
to service connection for a left knee disorder.  Moreover, a 
September 1999 statement from the veteran indicates that he 
only began getting treatment for his left knee in 1997.  
Despite the veteran's statement, the record is still silent 
regarding any post-service medical treatment for a left knee 
disability.  Specifically, the Board observes that progress 
notes from the Huntington VAMC indicate the veteran received 
consistent post-service medical treatment at that facility 
for a period of several years.  Nevertheless, the treatment 
reports do not include any complaints, treatment, or findings 
with regard to a left knee disorder.  Currently, the only 
complaint of a knee disorder which has been documented in the 
record is from a February 2000 VA examination, wherein the 
veteran advised that he busted his left knee while he was in 
service.  Subsequently, upon physical examination, the 
physician found the veteran's left knee to be normal.  The 
veteran's left knee flexion was normal at 140 degrees, and 
extension was normal at 0 degrees.

Therefore, in the absence of both a claimed disability, as 
well as any probative evidence indicating the veteran 
sustained a left knee injury in service, the Board determines 
that service connection for a left knee disorder is not 
warranted in this case.  § 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(service connection may not be granted if the claimed 
disability is not present.)

With regards to the veteran's claim seeking entitlement to 
service connection for a left knee disorder, the evidence is 
not approximately balanced.  Rather, the preponderance of the 
evidence is against the veteran's claim.  Thus, the 
reasonable doctrine does not apply, and the veteran's claim 
of entitlement to service connection for a left knee disorder 
must be denied.  38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990).

In summary, the medical evidence of record, to include the 
post-service medical records, does not show that the veteran 
has a current left knee disability.  Thus, given the 
particular facts of this case, as well as the VA having 
complied with the necessary obligation to notify and assist 
the veteran, as mentioned in detail above, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid in substantiating the veteran's claim.  
38 U.S.C.A. § 5103A(a)(2).  Therefore, the Board does not 
find that the claim of entitlement to service connection for 
a left knee disorder needs to be remanded.  Accordingly, this 
issue on appeal is denied.

II. Entitlement to a permanent and total disability rating 
for pension purposes.

Factual Background

In November 1998, the veteran filed a formal claim for a 
permanent and total disability rating for pension purposes.  
In that application, the veteran noted that he was born in 
May 1949.  The veteran indicated he had had four years of 
high school education.  Lastly, he indicated that he was last 
employed in September 1998.  His previous employment 
positions included working as a maintenance worker in the 
summer of 1997, wherein he injured his back, and working for 
approximately four months as a temporary worker in light 
maintenance, wherein he quit because he was unable to perform 
any heavy maintenance.

At the time the veteran filed his formal claim for a 
permanent and total disability rating for pension purposes, 
he also included a medical statement from a Huntington VA 
medical examiner, which advised that the veteran had a 
chronic back condition and was unable to perform hard work.

In December 1998 the RO received a document indicating that 
the veteran's claim for social security benefits was being 
processed by the Social Security Administration (SSA).

Outpatient treatment reports from the Huntington VAMC, dated 
November 1997 through November 1998, indicate the veteran 
received treatment for various conditions.  In November 1997, 
it was noted that the veteran had presented for treatment 
primarily for genital lesions.  The veteran indicated he had 
no burning, or pain, etc.  Objective findings indicated the 
presence of three discrete two to three millimeter ulcers on 
the veteran's penis.  The ulcers were described as 
superficial with no induration.  It was noted that the 
veteran had no penile discharge or lymphadenopathy.  The 
examiner's assessment was that the veteran had genital ulcers 
with possible herpes simplex.  Treatment included medication.  
Lastly, the same report noted the veteran also presented with 
subjective complaints of back pain, which he related to a 
previous fall in July 1997.  He specifically advised that he 
had pain when working, bending, etc.

In a report dated in February 1998, it was noted that the 
veteran had a history of long standing frontal headaches 
associated with blurring of vision with no nausea or 
vomiting.  It was noted that the veteran complained of a 
progressive decrease in his visual acuity over the years.  At 
this time the veteran again complained of chronic low back 
pain and of being nervous and anxious.  He advised that he 
had poor sleep, and he wanted to go the mental health clinic.  
Upon physical examination, the veteran was described as 
appearing anxious.  His blood pressure was 140/95.  In 
regards to the veteran's back, it was noted that there was no 
paraspinal spasm.  The impression was that the veteran needed 
to start on a low salt diet, lose weight, and exercise as 
tolerated.  His headaches were attributed to multiple 
factors, to include poor vision.  It was also noted the 
veteran had anxiety and insomnia.  As a result, he was 
referred to the mental health clinic.

An additional report, also dated in February 1998, indicates 
the veteran contacted the VAMC by telephone.  At this time, 
the veteran complained of not being able to sleep with the 
medicine which was prescribed for his nerves.  He indicated 
he needed something more, and he also advised that he had 
taken Valium in the 1970s.  The veteran also wanted to be put 
in the hospital to find out why his head hurt all the time.  
The veteran also advised he was not going to take his blood 
pressure medication.  He was described by the individual who 
took his call as loud.  It was noted that he cursed and was 
demanding regarding his need for Valium.

In early March 1998, the veteran received walk-in treatment.  
He stated that he had stopped taking his blood pressure 
medication because he had been vomiting and feeling bad ever 
since being prescribed the medication.  The veteran's blood 
pressure at this time was 144/94.  The diagnosis at this time 
was low back pain and hypertension.

The veteran received additional treatment in early March 1998 
at the Huntington primary care clinic.  He again advised that 
he could not tolerate his blood pressure medication because 
it made him sick.  On this occasion, his blood pressure was 
136/84.

In mid-March 1998, the veteran was seen at the VAMC mental 
health clinic.  At this time he was requesting Valium or 
Xamax for his nerves.  He advised that he sometimes got these 
drugs from his buddies, or he found them on the streets.  He 
admitted to episodic alcohol abuse.  While the veteran was 
willing to be referred for counseling, he was not willing to 
take any other type of medication besides Valium or Xamax.  
He denied suicidal or homicidal ideation, as well as having 
any hallucinations.  Upon being denied his requested 
medication, the veteran left the clinic.

He returned to the mental health clinic again in March 1998, 
wherein he underwent a comprehensive mental health 
evaluation.  The veteran stated that he has had nerve 
problems for the past 20 years.  He indicated he had problems 
with his girlfriend, because she drinks.  As a result, he did 
not want to be around her.  He also indicated that he did not 
like crowds.  He reported no suicidal or homicidal ideation 
at this time, and he indicated that he has never attempted 
suicide.  The veteran reported no visual or auditory 
hallucinations.  The veteran indicated that he got drunk on 
the weekends, and he has drunk alcohol for years.  Around 
1993, the veteran was arrested for assault.  He reported that 
he was fighting and he pulled a gun on some people.  
Socially, the veteran advised that he has a good relationship 
with his mother.  He reported that he has been married 
several times.  He indicated the marriages did not work 
because he could not get along with his wives and he was 
marrying the wrong people.  The veteran reported that he has 
one child from marriage, and he has a good relationship with 
his child.  In regards to his occupational history, the 
veteran advised that he has a GED.  He indicated that he did 
not have any vocational training or college.  He advised that 
he is currently unemployed, and he lived alone.  He does 
however, like to fish and work on automobiles.  Occasionally, 
he attends church services.  Upon mental status examination, 
the veteran was described as alert and coherent.  He was 
oriented times three.  The diagnosis was that the veteran had 
anxiety due to a general medical condition-back pain.  
Benzodiazepine abuse was ruled out.  He was assigned a global 
assessment of functioning score of 55.

In early April 1998, the veteran was seen in the primary care 
clinic.  His blood pressure was 140/70.  It was noted that he 
had had a computed axial tomography (CAT) scan of his head 
which was negative.  Nevertheless, the veteran advised that 
he was still getting headaches daily.  He refused to take any 
medication for his migraines, although he was seen in the eye 
clinic because he needed prescription glasses.

In late April 1998, the veteran was seen in the emergency 
room by a walk-in physician for back pain.  His blood 
pressure was 126/88.  The examiner did not indicate the 
veteran was in any distress.  There was no lumbosacral 
tenderness, and the veteran had a full range of motion.  
Neurological findings were grossly intact. 
It was noted that a September 1997 x-ray revealed 
spondylosis.  The examiner assessed chronic low back pain.

In May 1998, the veteran was seen by a rehabilitation 
physician.  He reiterated his history of having injured his 
back in 1997.  He advised that he was unable to work.  
Tenderness over his low back was noted, in addition to pain 
with hyperextension.  He had a negative straight leg raise.  
An x-ray revealed the veteran had spondylosis at L5.  He was 
given a lumbosacral corset to wear when active.

A CAT scan taken of the veteran's lumbar spine in June 1998, 
revealed the veteran had mild degenerative changes at L5-S1.  
He also had a mild diffuse disk bulge at the L4-5 and L5-S1 
levels, as well as bilateral pars defects at L5.

In November 1998, the veteran was seen by a primary care 
physician.  His blood pressure at this time was 108/42.  He 
indicated his low back pain was getting worse, but he refused 
to wear his back brace.  Surgery was discussed with the 
veteran.  It was noted that he denied loss of sphincteric 
control and numbness in his extremities.

In January 1999, the veteran underwent a VA compensation 
examination.  In regards to his back, the veteran stated that 
he had pain, which seemed to go straight down his spine to 
the buttock region, into the sacrum.  As a result, he limited 
his lifting to less than 10 to 20 pounds.  He stated that 
standing and walking did not aggravate his pain "too much."  
He stated that if he sat for up to two hours, he would have 
worsening of the pain.

A musculoskeletal examination of the veteran at this time 
revealed no joint abnormalities.  The veteran's straight leg 
reflex was negative to 50 degrees bilaterally from a supine 
position.  His deep tendon reflexes were 2+ and equal to the 
upper and lower extremities.  His heel and toe walking were 
done in a normal fashion, but he did complain of increase in 
back pain with walking on his heels.  He was able to squat 
with normal tempo and without assistance, but he did complain 
of increase in pain with this maneuver.  In regards to his 
lumbar spine range of motion, the veteran had forward flexion 
to 90 degrees.  His lateral bending was 45 degrees 
bilaterally.  His rotation was 40 degrees bilaterally, and he 
had backward extension of 10 degrees.  The veteran stated 
that his back pain was worse by doing all of these maneuvers.  
It was noted that he had no apparent paraspinal spasm at this 
point in time.  The examiner assessed that the veteran had a 
decreased range of motion of the lumbar spine.  In regards to 
the veteran's knee flexion and extension, the range of motion 
was described as normal, zero to 140 degrees bilaterally.  
The veteran had ankle dorsiflexion to 20 degrees bilaterally.  
Lastly, with regards to a psychiatric evaluation, the veteran 
was described as alert and oriented in all spheres.  His 
affect was bright.  His speech was clear, coherent, relevant 
and goal-directed.  The examiner indicated the veteran had a 
normal stream of thought.  There was no evidence of acute 
psychosis or depressive affect.  The veteran was ultimately 
deemed competent and capable of managing his benefit payments 
without restriction.

In September 1999, the RO received additional outpatient 
reports from the Huntington VAMC dated December 1998 through 
September 1999, which evidence the veteran continued to 
receive on-going treatment at that facility.

In May 1999, the veteran was seen for follow up treatment, at 
which time his blood pressure was 130/70.

In late June 1999, the veteran's blood pressure was measured 
as 133/86.  On this occasion however, the veteran sought 
treatment primarily because he fell in a hole and injured his 
right ankle.  Objective findings indicated he had a swollen 
right ankle and a tender right lateral malleolus.  The 
assessment was that the veteran had a sprained right ankle.  
A subsequent x-ray report revealed a probable avulsion type 
fracture and overlying soft tissue swelling.

During a July 1999 consultation, the veteran was advised he 
could have negative side effects if the joint was not treated 
properly; however, he refused treatment.  At this time, his 
blood pressure was recorded at 134/86.  On two more occasions 
in July 1999, the veteran's blood pressure was recorded at 
122/80 and 136/84.

Lastly, in September 1999, the veteran reported for treatment 
because he had a lesion on the head of his penis for several 
days.  He indicated he had had similar episodes in the past.  
He denied any urethral discharge, dysuria, etc.  Objective 
findings included small non-tender vesicular lesions on the 
head of the veteran's penis.  No open lesions were noted.  No 
urethral discharge was expressed and there was no regional 
lymphadenopathy.  The assessment was recurrent herpes 
genitalis.

In February 2000, the veteran underwent a second VA 
compensation examination.  On the occasion of this 
examination, the veteran reported that he had constant pain 
and nothing precipitated the pain.  He indicated he had no 
flare-ups.  Upon physical examination, the veteran's blood 
pressure was recorded as 126/86.  His deep tendon reflexes 
were 2+ and equal bilaterally.  On examination of the 
veteran's back, his forward flexion was noted as normal at 40 
degrees, and rotation was normal at 35 degrees.  Pain was 
noted only with the terminal 10 degrees of extension.  The 
veteran's straight leg raise was negative.  On examination of 
the veteran's right ankle, no tenderness was noted.  His 
range of motion was normal.  Dorsiflexion was 10 degrees, and 
plantar flexion was 45 degrees.  Pain was noted with eversion 
of the ankle.  The impression was that the veteran had a 
bulged disc at L4-5 and at L5-S1.  He also had a post status 
evulsion fracture of the right ankle.  Lastly, it was noted 
in the record that the veteran was also scheduled for a 
mental status evaluation; however he refused the examination.  
He insisted that he does not suffer from any mental disorder.

In August 2000, the RO requested all of the medical and other 
evidence used in the veteran's disability determination for 
social security benefits.  Subsequent records received from 
the SSA indicated that in a May 2000 SSA decision the veteran 
was granted social security income on the basis that the 
veteran became disabled in May 1999, and continues to be 
disabled through the date of the referenced SSA decision.  
After review of the veteran's relevant medical evidence, 
which was given great weight, such a determination was based 
on the SSA's findings that the veteran had severe impairment 
due in part to a chronic low back disorder, in addition to 
anxiety.  It was also noted that the veteran had not engaged 
in substantial gainful activity since 1997, and reference was 
made to his age at the disability onset date, his non-
transferable work skills, and high school equivalency 
education, which did not provide for entry into skilled work.  
The SSA found the veteran's subjective allegations were found 
to be credible, and by a State Agency determination, it was 
determined that the veteran had only the residual functional 
capacity to perform a limited range of sedentary work.  As 
such, pursuant to SSA rules, the veteran was considered 
"disabled."  It was also determined that he had been under 
a "disability," as defined in the Social Security Act, 
since May 1999, and he was expected to remain so 
indefinitely.

Finally, as noted above in connection with the veteran's 
claim of entitlement to service connection for a left knee 
disorder, the veteran participated in a video conference 
hearing in June 2001, at which time he also discussed his 
other existing disabilities.

Applicable law and regulations.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet.App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15 (2000).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. §§ 3.340(a) and 4.15.  This 
requires rating, and then combining, each disability under 
the appropriate diagnostic code to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  A veteran who suffers the permanent loss 
of the use of both hands or feet, or of one hand and one 
foot, or the sight in both eyes, or becomes permanently 
helpless or permanently bedridden, will be considered 
permanently and totally disabled for pension purposes.  38 
C.F.R. § 4.15.  Further, permanent and total disability 
evaluations for pension purposes will be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2000).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by providing he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502, 1521(a); 38 C.F.R. § 4.17.  Full consideration must 
be given to unusual physical or mental effects in individual 
cases.  38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to at 
least 70 percent.  A veteran who is considered permanently 
and totally disabled under these criteria is then awarded a 
100 percent schedular evaluation for pension purposes.  38 
C.F.R. §§ 4.16(a), 4.17 (2000).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b) (2000).

In denying entitlement to a permanent and total disability 
rating for pension purposes in this particular case the RO, 
in a rating decision entered in January 1999, assigned a 10 
percent rating evaluation for a low back disability under 
Diagnostic Code 5295.  The RO also assigned a noncompensable 
zero percent rating evaluation for an anxiety disorder under 
Diagnostic Code 9400.  After receiving additional medical 
evidence and conducting another VA compensation examination 
in February 2000, the RO, in March 2000, revised its rating 
of the veteran's disability status, to include a 10 percent 
rating evaluation for a post status avulsion fracture of the 
right ankle.  Additionally, the veteran was also given a 
noncompensable zero percent rating evaluation for a left knee 
disorder.  The combined rating for the veteran's nonservice-
connected disabilities was calculated to be 20 percent.

In addition to the above-referenced rated disabilities, the 
veteran has also presented with complaints and sought 
treatment for migraine headaches, hypertension, genital 
ulcers, cirrhosis of the liver, and hepatitis C.  Huntington 
VAMC outpatient treatment records note treatment for the 
majority of these complaints.  Additionally, the veteran 
underwent two VA examinations in January 1999 and February 
2000, which are pertinent to his pending conditions.

Analysis

I.

As noted above, entitlement to a permanent and total 
disability rating for pension purposes may be objectively 
determined if the veteran is unemployable as a result of 
permanent disabilities, or if he experiences disabilities 
which would preclude the average person from following 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent.  38 U.S.C.A. § 5102; 
38 C.F.R. § 4.15.  In this regard, an analysis of the 
propriety of the rating assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (2000).  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2000).  Moreover, the VA has 
a duty to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000).  Thus, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

A.  Low back disability

In the present case, the veteran's low back disability has 
been rated in accordance with disorders of the spine.  
38 C.F.R. § 4.71a (2000).  More specifically, the RO assigned 
a 10 percent evaluation for the veteran's low back disability 
under Diagnostic Code 5295.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position; however the medical findings in this case 
do not reflect the veteran has experienced muscle spasms, and 
the record is silent for a unilateral loss of lateral spine 
motion in a standing position.

The medical findings do however indicate the veteran has been 
definitively diagnosed with mild degenerative changes at L5-
S1 and a bulged disc at the L4-5 and L5-S1 levels, as well as 
bilateral pars defects at L5.  As such, the application of 
Diagnostic Code 5293 is more appropriate.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence.)  Under Diagnostic 
Code 5293, a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is assigned where there is evidence of 
intervertebral disc syndrome with severe recurring attacks 
with intermittent relief.  A rating of 60 percent, the 
highest rating for invertebral disc syndrome, requires a 
pronounced invertebral disc disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pains and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.17a, Diagnostic Code 5293.

The veteran's lumbar spine disability may also be evaluated 
under another potentially applicable diagnostic code.  
Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.

Moreover, the Board recognizes that when an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include, weakened 
movement, excess fatigability, as well as an opinion as to 
whether there is a significant limitation of functional 
ability during flare-ups or on repeated use over a period of 
time.  Id. at 206.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Following a close review of the evidentiary record, the Board 
observes that the clinical findings contained in the 
veteran's Huntington VAMC treatment reports in addition to 
his VA compensation examinations, collectively show that the 
veteran's current low back disability is manifested by mild 
degenerative changes at L5-S1, a bulged disc at the L4-5 and 
L5-S1 levels, and mild limitation of lumbar spine motion with 
evidence of pain and discomfort on movement.  Although pain 
was objectively appreciated with the veteran's lumbar spine 
movements, his neurological findings were intact.  During 
both the veteran's January 1999 and February 2000 VA 
examinations, it was noted that the veteran's deep tendon 
reflexes were 2+ and equal bilaterally.  In November 1998, 
the veteran denied loss of sphincteric control and numbness 
in his extremities.  In January 1999, the examiner noted the 
veteran's heel and toe walking were done in a normal fashion, 
absent the veteran's complaints of pain.  Lastly, it was 
never noted that the veteran suffered from any muscle spasms.  
Thus, in light of both the applicable criteria and the 
pertinent clinical evidence of record, including the measured 
findings of limitation of lumbar spine motion as well at the 
veteran's symptoms of pain, the Board determines that the 
manifestations associated with the veteran's lumbar spine 
disorder are consistent with a finding of no more than 
moderate disability. See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, and 5295; see generally Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. at 208 (discussing the Board's obligation to 
explain how pain was factored into its evaluation of the 
veteran's disability).  Therefore, a 20 percent evaluation is 
warranted for the veteran's current low back disability.  A 
rating in excess of 20 percent is not warranted, as there is 
no evidence on file showing the presence of more severe 
symptomatology.

B.  Post status avulsion fracture of the right ankle

The veteran's post status avulsion fracture of the right 
ankle has been evaluated by the RO as noncompensable pursuant 
to Diagnostic Code 5271, limitation of ankle motion.  

According to Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion, and a 20 percent 
evaluation is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

On examination of the veteran's right ankle in February 2000, 
no tenderness was noted.  Dorsiflexion was 10 degrees, and 
plantar flexion was 45 degrees.  In this regard, the Board 
notes that dorsiflexion of the ankle to 20 degrees is 
considered full and plantar flexion to 45 degrees is 
considered full.  See 38 C.F.R. § 4.71a, Plate II (2000).  
The veteran's examiner also indicated his range of motion was 
normal; however, it was noted that the veteran had pain with 
eversion of the ankle.  Thus, based on the pertinent clinical 
evidence of record and in light of the applicable criteria, 
the Board determines that there is a reasonable basis for 
assessing the veteran's right ankle disability as 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1,4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271;. DeLuca 
v. Brown, 8 Vet. App. at 208 (discussing the Board's 
obligation to explain how pain was factored into its 
evaluation of the veteran's disability).

C.  Anxiety

In the present case, the veteran initiated his claim in 
November 1998, after the rating schedule for determining the 
disability evaluations for mental disorders were changed, 
effective November 7, 1996.  

Currently, the veteran has been assigned a zero percent 
rating evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9400 for his generalized anxiety.  Under the applicable 
rating criteria, a zero percent evaluation is assigned where 
a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning, or to require continuos 
medication.  A 10 percent rating is to be assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease with work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

The pertinent evidence of record shows there has been no 
occupational impairment directly due to the veteran's 
complaints of anxiousness.  Moreover, the medical findings 
from the examination of the veteran in March 1998, January 
1999, and February 2000, indicated the absence of any 
symptomatology, which would have likely affected his 
occupational reliability and productivity.  It was noted the 
veteran was well oriented as to person, place, and time.  
There was no evidence of memory disturbance, suicidal, or 
homicidal ideation.  Socially, the veteran indicated he had a 
girlfriend and a good relationship with his daughter.  
Overall, the veteran's cognitive functioning appeared to be 
intact, and his judgment was deemed good.  More importantly, 
his affective or emotional state showed no signs of despair, 
depression, irritability, panic, or guilt.  There were no 
signs of agitation or flatness in his affect.  In fact, 
during his February 2000 examination the veteran insisted 
that he does not suffer from any mental disorder.  In this 
same regard, it was noted in a previous examination of the 
veteran that the veteran's anxiety was really due to his 
general medical condition of having back pain.  Thus, in 
light of the pertinent clinical evidence of record, the Board 
determines that the manifestations associated with the 
veteran's general anxiety are in fact consistent with the 
rating criteria for a zero percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Therefore, the RO's present 
assignment of a noncompensable evaluation for the veteran's 
anxiety is appropriate.

D.  Migraine Headaches

In a Huntington VAMC report, dated February 1998, it was 
noted that the veteran had a history of long standing frontal 
headaches associated with blurring of vision.

Under Diagnostic Code 8100, a 10 percent evaluation is 
assigned for headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent rating will be assigned for headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months. A 50 
percent evaluation may be assigned where there is evidence of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100 (2000).

The pertinent medical evidence of record shows that although 
the veteran experiences headaches, these headaches were not 
associated with any nausea or vomiting.  Following a review 
of the veteran's Huntington VAMC treatment reports, the Board 
also observes that such reports are silent regarding frequent 
treatment for frequent headaches with characteristic 
prostrating attacks.  Moreover, while the veteran advised in 
April 1998 that he was still getting headaches daily, he 
refused to take any medication for his migraines.  In this 
regard, a CAT scan of the veteran's head administered in the 
same month was negative.  Where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code and 
the requirements for a compensable evaluation are not met, a 
zero percent shall nevertheless be assigned.  38 C.F.R. 
§ 4.31 (2000).  Based on the above findings and in light of 
the applicable criteria, the Board determines that a zero 
percent evaluation and no higher, is warranted for the 
veteran's headaches.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

E.  Hypertension

In a February 1998 Huntington VAMC report, it was noted that 
the veteran needed to start on a low salt diet, lose weight, 
and exercise.  At that particular time, his blood pressure 
was 140/95.  In early March 1998, he was diagnosed with 
hypertension, but he had stopped taking his blood pressure 
medication because it made him ill.

As noted earlier, the veteran initiated his claim in November 
1998.  Therefore, his claim was initiated prior to when the 
schedular criteria for evaluation of the cardiovascular 
system were changed, effective January 12, 1998.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies, unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. See Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. Reg. 
37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  Thus in the 
present case, the veteran's hypertension must be evaluated 
under both the old and the new rating criteria in order to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease 
manifested by diastolic pressure readings that were 
predominantly 100 or greater.  A 20 percent evaluation was 
assigned for hypertensive vascular disease for diastolic 
pressure predominantly 110 or more with definite symptoms.  A 
40 percent rating was warranted when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

Effective January 12, 1998, the new rating schedule took 
effect, and the rating schedule now provides for a 10 percent 
rating when diastolic pressure is predominantly 100 or more, 
or; systolic pressure is predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more on 
continuous medication.
A 20 percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2000).  Note (1) instructs that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days, and that for purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

The pertinent medical evidence of record currently shows that 
of all the veteran's blood pressure readings from February 
1998 through February 2000, the veteran has never had one 
diastolic blood pressure reading, which would meet the 
criteria for a 10 percent evaluation under either the old or 
new criteria in effect for rating hypertensive vascular 
disease.  The same holds true regarding the veteran's 
systolic blood pressure readings.  Where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code and the requirements for a compensable evaluation are 
not met, a zero percent shall nevertheless be assigned.  
38 C.F.R. § 4.31.  Based on the above findings and in light 
of the applicable criteria under both the old and new 
criteria for rating hypertensive vascular disease, the Board 
determines that a zero percent evaluation and no higher, is 
warranted for the veteran's hypertension.

F.  Genital Ulcers

A Huntington VAMC treatment report dated in November 1997, 
indicates the veteran presented for treatment for genital 
lesions.  Objective findings at this time indicated the 
presence of three discrete two to three millimeter ulcers on 
the veteran's penis.  In September 1999, the veteran again 
sought treatment for this same condition.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. §§  4.20, 4.27 (2000); 
Butts v. Brown, 5 Vet. App. 532 (1993).  In this regard, the 
veteran's genital lesions will be rated under Diagnostic Code 
7806, as comparable to eczema.

Under Diagnostic Code 7806 a 10 percent rating is assigned 
where there is eczema involving an exposed surface or 
extensive area, and the eczema results in exfoliation, 
exudation, or itching.  A 30 percent rating is assigned for 
eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement.  A 50 percent rating is assigned for 
exceptionally repugnant eczema, or eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2000).

A close review of the veteran's testimony, coupled with the 
overall medical evidence in this case, indicates that the 
veteran's genital lesions do not currently meet the criteria 
for a 10 percent evaluation under Diagnostic Code 7806.  For 
one, the veteran's lesions neither involve an exposed or 
extensive area of his body.  In November 1998, the veteran 
indicated he had no burning, or pain, etc.  It was noted the 
veteran had no discharge or lymphadenopathy.  At this time, 
the ulcers were described as superficial with no induration.  
Later, in September 1999, the lesions were described as small 
non-tender vesicular lesions.  The veteran continued to deny 
any urethral discharge, dysuria, etc.  No open lesions were 
noted.  Given the veteran's inability to satisfy the rating 
criteria for a 10 percent evaluation under Diagnostic Code 
7806, the Board determines that a zero percent evaluation and 
no higher, is warranted for the veteran's genital lesions.  
38 C.F.R. §§  4.118, Diagnostic Code 7806, 4.31.

In rendering a decision with regards to all of the above 
disability evaluations, the Board has given full 
consideration to the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the current level of 
the veteran's disabilities in his favor.  However, both the 
lay and medical evidence in this case does not create a 
reasonable doubt regarding the current level of these 
disabilities.  38 U.S.C.A. §  5107(b)(West Supp. 2001) 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991) (where the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application.)  Moreover, assuming, 
without deciding, that each of the veteran's nonservice-
connected disabilities is permanent in accordance with 
38 C.F.R. § 4.17, the veteran's disabilities are objectively 
determined not to be representative of a total, 100 percent 
schedular rating, given that they combine only to 30 percent, 
in accordance with 38 C.F.R. § 4.25.  Accordingly, on the 
basis of the objective "average person" standard of review, 
a permanent and total disability rating is not warranted.

II.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total rating under 38 C.F.R. 
§§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as at least 40 percent disabling in order to meet the 
threshold requirement of § 4.16.  In this case, both the 
veteran's degenerative disc disease of the lumbar spine and 
his bulged disc is rated at 20 percent; there is no other 
higher-rated disability.  In addition, the total combined 
rating for all of the veteran's nonservice-connected 
disabilities is 30 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.

III.

Finally, the Board has also considered whether a permanent 
and total disability rating for pension purposes on an extra-
schedular basis may be authorized under 38 C.F.R. 
§ 3.321(b)(2), where the veteran is subjectively found to be 
unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In considering the requisite 
subjective factors, the Board determines that the overall 
evidence of record does in fact establish that the veteran's 
disabilities or combination of disabilities precludes him 
from securing substantially gainful employment.  Most 
notably, the record has established that the veteran 
currently suffers from a low back disability.  As the result 
of his back condition, the veteran has indicated that he has 
had to quit jobs because he was unable to perform any heavy 
maintenance.  Presently, the medical evidence of record 
supports this assertion.

The veteran's back condition has also been medically 
documented as causing the veteran to have a limited range of 
motion, as well as pain on motion.  It has also been 
medically documented that the veteran's back condition has 
precipitated an anxiety condition.  Currently, as of the date 
of this decision, the veteran is 52 years old, and he has a 
GED.  His employment history indicates that the only type of 
employment the veteran has ever secured on the basis his work 
experience and educational background has been in the area of 
manual labor.  However, in accordance with a medical 
statement received by the RO in conjunction with the 
veteran's pension claim, he is unable to perform hard work 
due to a chronic back condition.  Thus, the Board is 
persuaded, on the present record, that the veteran's 
disabilities are so incapacitating as to preclude the 
performance of substantially gainful employment, given his 
age, education, and occupational background.  Specifically, 
the Board finds that the veteran, by way of his current 
disability and other subjective factors, is currently 
precluded from both securing any future manual labor jobs 
which his experience is limited to, as well as those future 
jobs which may require experience above his current skill and 
educational level.  While the Board is not bound by the 
statutes and regulations, which govern the disability claims 
pending before the Social Security Administration, it is 
noteworthy that in May 2000, the veteran was determined to be 
disabled by the SSA based on his back disability as discussed 
above.  Consequently, this SSA decision corroborates and 
provides additional supportive evidence that the veteran's 
current back disorder has rendered him unable to work.  
Therefore, the veteran has presented such an unusual 
disability picture that it can be shown, in light of the 
above subjective factors, that the veteran is precluded from 
sustaining gainful employment as a result of his nonservice-
connected disabilities.  Accordingly, entitlement to a 
permanent and total disability rating for pension purposes is 
granted.  38 U.S.C.A. §§ 1502, 1521, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.17.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a permanent and total disability rating for 
pension purposes is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals






